Ogden, J.
This cause was tried before a jury in Essex county, in the term of September, 1859, and a verdict rendered against the defendants in favor of Perry and Howell for the amount of their demand. Some sixteen bills of exceptions were sealed during the progress of the trial on the application of the counsel for the defendants, which *75bills were abandoned on the coming in of the postea, and all the objections that were made to the rulings of the justice have been presented and argued before this court upon the rule granted to show cause why the verdict should not be set aside.
The plaintiffs are merchants in the city of Newark, and their demand was for two bills of goods sold and delivered from their establishment, one in June, and the other in October, 1857, to the defendants, trading under the name of J. V. S. Banta.
It appears in the state of the case that, in addition to their regular clothing business, the plaintiffs conducted the jobbing business in piece goods, and that they employed one John Boylan, who sold their goods by samples, he sending in orders to them, and they supplying and forwarding the goods. This jobbing business was done in the name of John Boylan, agent,'* and a separate set of books was provided and kept for it by the general book-keeper of the establishment.
The two bills rendered for the goods were put in evidence, dated at Newark, and made out “ Mr. J. V. S. Banta to John Boylan, agent.” It was testified, by Mr. Perry, that Boylan, for his services in that business, received a compensation equal to one-half of the profits, the plaintiffs furnishing all the capital, and that the business had been so carried on from the year 1855. It also appeared in proof that when the goods were furnished the plaintiffs understood that Smith was a partner with Banta.
The counsel for the defendants attempted to resist the liability of Mr. Smith, by showing that he had been lawfully released from the payment of the debt; and all the objections to the rulings of the justice are grounded upon his refusal to admit the testimony which was offered for establishing the release as a defence. The firm of J. V. S. Banta becoming embarrassed, both Banta and Smith executed a deed of assignment for the benefit of their *76creditors, dated on the 26th day of December, 1856. The debt of $268.48, now in controversy, was put down by Banta in his list of creditors, to the name of John Boylan, without the addition of “agent.” The assignee took possession of the effects of the assignors, and prepared an inventory, as required by the statute; but while progressing in the discharge of his duties, a paper writing was presented to him purporting to be signed by all the creditors of the assignors, requesting and authorizing him to re-assign the property of the firm to J. V. S. Banta individually. The instrument was dated January 19th, 1858, and had the individual name of John Boylan set to it with other creditors, but not the names of Perry and Howell.
Mr.' Smith was not'actively employed in the 'business •conducted by the firm of J. V. S. Banta, but living some four miles or more from their store, he intrusted their affairs chiefly to his partner’s management. An arrangement was made by them, after the assignment, whereby Smith consented that Banta should have the control and disposal of the partnership effects, if he, Smith, could be discharged from all liability on their joint indebtedness, and Banta agreed to procure for Smith a release from all the creditors of the firm. Subsequent to and in execution of such agreement, a paper writing under seal, dated January 22d, 1857, was delivered by Banta to Smith, purporting to be a release to him from all the creditors. That paper likewise had the individual name of John Boylan to it, but not the names of Perry and Howell. It was proved that when Banta bought the goods, upon his negotiation with Boylan, he knew that Boylan was an agent for some person or persons, but the name of his principal was not asked for nor disclosed.
Mr. Perry testified that Banta applied to Boylan for a release to Smith, and I hat they together came to him, and one or the other of them asked' him to execute the release in behalf of the firm; and that he refused to do so be*77cause he thought the debt was then in a better shape, as he declined taking Banla’s note for the claim.
Mr. Banta testified that after the execution of the assignment by himself and Mr. Smith, and before the application to Mr. Boylan for the release, he learned that Boylan was the agent of Perry and Howell. Mr. Perry having refused to execute the release, and Banta having subsequently taken and delivered the paper writing to Smith with Boylan’s individual signature and seal to it, the simple question for adjudication is, whether the justice erred iu rejecting all testimony offered by the defendants for giving efficacy to the release as a discharge of Smith from his liability for the payment of the claim of the plaintiffs. Although several distinct propositions were ingeniously presented to the justice, yet they all looked to the establishment of a defence through the release; and if the instrument itself could present no legal bar to a recovery, all the collateral facts offered were irrelevant to the issue.
The grounds taken by the counsel for the defendants were two-fold — -first, that Boylan, as agent of his undisclosed principals, had authority to bind them by the release ; and second, that he was a partner in the jobbing business of piece goods, and was thus authorized to act in the premises, and to execute and deliver the instrument in his individual name. The agreement which was entered into for regulating the compensation of Boylau could not make the proceeds of the sale of the piece goods, which were obtained by the separate property of the firm of Perry & Howell, the joint property of the three, Perry, Howell, and Boylan. Perry & Co. alone remained liable for the price of the goods purchased by them; and it would be contrary to the intention of the parties to give to Boylan, who was entitled to an interest in the profits of a sale, an interest also in the property itself. The persons who furnished all the capital, and made themselves responsible for all the debts arising out of the adventure *78(surrendering nothing hut a share in the profits as a compensation to their employee) should be entitled to the control over the gross proceeds. In this case the agent, or person beneficially interested in the profits, in the face of the express refusal of one of his principals so to do, undertook to release a debtor from the payment of his debt for the stock itself. The doctrine established in the case of Smith v. Watson and Locke, 2 Barnwell and Cresswell 401, fully sustains the foregoing propositions.
The remaining question is, whether Boylan, as a mere agent, was clothed with power to execute the release.
It seems to me that this is answered by a statement of the legal proposition, that generally a power to execute an instrument tinder seal must be conferred by one of equal solemnity. There was no pretence in the case that Boylan had any authority in writing from Perry & Co. His agency was limited, and was created by parol. He was to find purchasers and to sell goods by sample for the firm of Perry & Co., and he was necessarily clothed with such powers as were required for executing his agency, and with no greater powers. The right to release a debt due to his principals, contracted through him as agent, was not incident to his delegated authority to find purchasers and to sell by sample.
Banta, who was the partner of Smith, and in that relation his agent, was fully apprised, from the conference which Boylan had with Perry in his presence, in which the latter refused to execute the release, that Boylan might not be a principal with powers. He ought, at least, to have made further inqury, if necessary, into the nature of the relation which Boylan held to the house of Perry & Co., and he should not, after that interview, have dealt with him as a principal.
It may be true that some of the pieces of rejected evidence, viewed abstractly, might, when offered, technically have been admissible; but as the manifest object of tin-defendant was with them to prepare the way for the in*79troduetion of the release, or indirectly to get it before the jury, and as that instrument would not be competent evidence in any aspect in which the case could finally have been presented, 1 am of opinion that justice was done upon the trial, and that no substantial reasons have been presented to this court for setting aside the verdict. Mr. Smith was prejudiced by his allowing the property of the partnership to pass under the absolute control of Banta; but he was misled by the assumption of power by Banta, and not by any deception practiced upon him by these plaintiffs, or by either of them.
The rule to show cause should be discharged, with costs, and judgment be entered on the postea
Haines, J., concurred.